Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-11, 14, 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 2014/0089498) in view of Fingerhut et al. (US 2014/0122791).

claim 1, Goldfarb discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing device (Goldfarb, paragraph [0078], processors, memory) for dynamic allocation of network resources (Goldfarb, paragraph [0077], time and memory resources; paragraph [0160], updating the rules database during operation), the machine-readable storage medium comprising instructions to cause the hardware processor to: 
configure physical resources on a network device into a plurality of 6resource pools (Goldfarb, paragraph [0003], packet based communication networks; paragraph [0062], rules stored in memory 26; paragraph [0077], separate memory resources for information on rules and for hash tables or other data structure management information) that comprise at least a non-hash lookup table resource pool 7, a hash table resource pool (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables), and a ternary content-addressable memory (TCAM) resource pool 9 (Goldfarb, paragraph [0172], other data structures may be used, such as TCAM), wherein physical resources within each resource pool are 10dynamically allocated to one or more lookup functions that performs lookups to process network packets (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0077], memory resources for information on rules and for hash tables or other data structure management information; paragraph [0082], for each packet received, perform one or more lookup stages; paragraph [0160], updating the rules database during operation; paragraph [0161], rule manager prepares a new record in a memory location; paragraph [0162], changes to hash table entries and entries of bloom filter; paragraph [0167], rules handled by lookup tables); 
receive, from a particular lookup function of a plurality of lookup functions (Goldfarb, Fig. 2, Rule-types 204), a lookup request for a network packet (Goldfarb, Fig. 3, paragraph [0082], for each packet received, perform one or more lookup stages); 
first mapping table comprising a 15mapping between lookup functions and resource pools, a particular resource pool 16corresponding to the particular lookup function, wherein the particular resource 17pool comprises a plurality of physical resources (Goldfarb, Fig. 3, paragraph [0006], multiple dimension spatial indexing and mapping to speed up rule lookup in a table; paragraph [0077], memory resources for information on rules and for hash tables or other data structure management information; paragraphs [0079]-[0080], hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216]; paragraph [0082], perform one or more lookup stages for each rule type, details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], rules handled by lookup tables);
19forward the lookup request to the determined particular resource pool (Goldfarb, packets forwarded based2 on the rule; paragraph [0076], rules identify packets to be forwarded through an interface; paragraphs [0079]-[0080], hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216]);
determine, based on a second mapping table comprising a mapping between lookup functions and physical resources, a set of physical resources allocated to the particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216 [type]; paragraph [0057], one or more hash tables [type]; Fig. 3, paragraph [0074], configures hash tables [type] with the rule and configures memory with the conditions; paragraph [0079], for each rule type, rule engine manages a type-record referring to a key structure that defines fields of packets used to construct rules; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied; paragraph [0112], hash key [type] includes 24 bytes [quantity]; paragraph [0169], values accessed in memory may be set to 
search, based on parameters associated with the network packet, the set of physical resources allocated to the particular lookup function to obtain response data that is responsive to the lookup request (Goldfarb, Fig. 3, paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied), and 
provide the response data to the particular lookup function (Goldfarb, Fig. 3, step 312 handling the packet according to the rule).  

Goldfarb does not explicitly disclose a mapping between lookup functions and physical resources within the particular resource pool.  

Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, use mappings to real memory addresses within the TCAM) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a mapping table comprising a mapping between lookup functions and physical resources within the particular resource pool for the logical tables of Goldfarb.  The motivation to combine the references would have been to find particular records within a table stored in a resource pool.

claim 5, Goldfarb in view of Fingerhut discloses the storage medium of claim 1, wherein the operations further cause the hardware processor to: 
receive instructions to modify the second mapping table that comprises a mapping between lookup functions and physical resources within the particular resource pool (Goldfarb, paragraph [0160], updating the rules database during operational paragraph [0161], rule manager prepares a new record in a memory location; paragraph [0162], changes to hash table entries and entries of bloom filter); and 
modify the second mapping table (Goldfarb, paragraph [0160], updating the rules database during operation; paragraph [0161], rule manager prepares a new record in a memory location; paragraph [0162], changes to hash table entries and entries of bloom filter). 
Fingerhut discloses specifying, in the second mapping table,  at least one additional 7physical resource allocated to the particular lookup function (Fingerhut, paragraph [0247], new segment may be allocated); or specifying, in the second mapping table,  at least one physical resource de-allocated from the particular lookup function (Fingerhut, paragraph [0057],VMs are removed to make room for new ones).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to allocate or de-allocate resources to/from the logical tables of Goldfarb.  The motivation to combine the references would have been to store the tables efficiently.

Regarding claim 6, Goldfarb discloses a computing device (Goldfarb, paragraph [0078], processors, memory) for dynamic allocation of network resources (Goldfarb, paragraph [0160], updating the rules database during operation), the computing device comprising a programmable hardware processor (Goldfarb, paragraph [0078], processors, memory)  configured to: 
configure physical resources on a network device (Goldfarb, paragraph [0077], time and memory resources) into a plurality of 6resource pools that comprise at least a non-hash lookup table resource pool 7, a hash table resource pool (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph 
determine, for each of a plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), a lookup function and a type of physical resources for the lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables); 
7 configure a first mapping that maps the plurality of 14lookup functions to the plurality of resource pools, based on the determined 18type of physical resources corresponding to each lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraphs [0079]-[0080], hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216]; paragraph [0167], lookup tables; paragraph [0172], other data structures may be used, such as TCAM); and 
11for each of the plurality of resource pools, configure a second mapping table that comprises a mapping 21between lookup functions and physical resources, 22wherein an entry in the second mapping table specifies a particular set of physical 23resources within the resource pool allocated to a particular lookup 24function, wherein the particular set of physical resources 25comprise the determined quantity and type of physical resources corresponding to 4the particular lookup function (Goldfarb, Fig. 2, hash table 

Goldfarb does not explicitly disclose a mapping between lookup functions and physical resources within the particular resource pool.  

Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, use mappings to real memory addresses within the TCAM) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a mapping table comprising a mapping between lookup functions and physical resources within the particular resource pool for the logical tables of Goldfarb.  The motivation to combine the references would have been to find particular records within a table stored in a resource pool.

claim 7, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
receive an indication that additional physical resources are to be allocated for a second particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables) (Fingerhut, paragraph [0247], new segment may be allocated);  18WO 2017/058215PCT/US2015/053299 
responsive to receipt of the indication, modify the second mapping table to specify additional physical resources allocated to the second particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables) (Fingerhut, paragraph [0047], mapping table may be updated; paragraph [0212]). 

Regarding claim 8, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
configure a request crossbar to, for each of the plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), forward lookup function requests from the lookup function to the corresponding resource pool based on the first mapping table (Goldfarb, Fig. 3, paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record); and 
configure a response crossbar to, for each of the plurality of lookup functions, provide response data to the lookup function from the corresponding resource pool (Goldfarb, Fig. 3, paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet).  

claim 10, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
receive, from a third particular lookup function of a plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), a lookup request for a network packet (Goldfarb, Fig. 3, paragraph [0082], for each packet received, perform one or more lookup stages); 
determine, based on the lookup request and the first mapping table, a particular resource pool from the plurality of resource pools (Goldfarb, Fig. 3, ; paragraphs [0079]-[0080], hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216]; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record);  19WO 2017/058215PCT/US2015/053299
7determine, based on the second mapping table that 8corresponds to the particular resource pool, at least one 9physical resource included in the identified particular resource pool (Goldfarb, Fig. 3, paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied);
request, from the at least one physical resource, response data that is responsive to the lookup request (Goldfarb, Fig. 3, paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied);
receive, from the at least one physical resource, the response data (Goldfarb, Fig. 3, step 312 handling the packet according to the rule; paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet); and 
provide the response data to the third particular lookup function (Goldfarb, Fig. 3, step 318 additional lookup stage; paragraph [0082], perform one or more lookup stages for each rule type; paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet).  

Claims 11 and 14 are rejected under substantially the same rationale as claims 1 and 5, respectively.

1Regarding claim 16, Goldfarb in view of Fingerhut discloses the storage medium of claim 1, wherein the lookup request comprises 2an identifier, and wherein the particular resource pool corresponding to the 3particular lookup function is determined based on the identifier (Goldfarb, Fig. 3, paragraph [0006], multiple dimension spatial indexing and mapping to speed up rule lookup in a table; paragraph [0077], memory resources for information on rules and for hash tables or other data structure management information; paragraphs [0079]-[0080], hash keys 210 and 212 are used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216];.   

1Regarding claim 17, Goldfarb in view of Fingerhut discloses the storage medium of claim 1, wherein searching the set of physical 2resources allocated to the particular lookup function comprises: 3if the particular lookup function uses non-hash lookup tables to perform 4lookup (Goldfarb, paragraph [0167], lookup tables) and the identified set of physical resources are a set of hash tables (Goldfarb, Fig. 2, hash table 214; paragraph [0057], one or more hash tables), 5bypassing a hash calculation associated with the hash tables prior to obtaining the 6response data (Goldfarb, paragraph [0082], for each packet received, perform one or more lookup stages, paragraph [0167], lookup tables, the Examiner interprets that no hash calculation would be done for lookup tables that are not hash tables).


Claims 19 and 20 are rejected under substantially the same rationale as claim 16.

Claim 21 is rejected under substantially the same rationale as claim 17.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Fingerhut, and further in view of Applicant’s Admitted Prior Art in the Background of Applicant’s Specification (AAPA).

Regarding claim 12, Goldfarb in view of Fingerhut discloses the method of claim 11, wherein the plurality of resource pools (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables) further includes at least one of: 
a counter storage resource pool (Goldfarb, paragraph [0123], time counter).

AAPA discloses resources for a metering storage resource pool (AAPA, paragraph [0001], load-balancers).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use load-balancing with the invention of Goldfarb.  The motivation to combine the references would have been to efficiently allocate resources.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1Regarding claim 18, Goldfarb in view of Fingerhut discloses the computing device of claim 6.



Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Goldfarb does not disclose dynamically allocating physical resources within a plurality of resource pools to a plurality of lookup functions.  However, Goldfarb in view of Fingerhut discloses this limitation.  Fingerhut, in paragraph [0247], that a new segment of a lookup table may be allocated or de-allocated dynamically.  Goldfarb discloses, in paragraph [0160], updating the lookup table rules database during operation [dynamically].
 Applicant further asserts that Goldfarb fails to disclose a first mapping table that maps lookup function to resource pool.  This is incorrect.  Goldfarb discloses, in paragraph [0006], that multiple dimension spatial indexing and mapping to speed up rule lookup in a table; and in paragraphs [0079]-[0080], that hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of resource pools: hash table  214 and/or bloom filter 216].

Applicant further asserts that the cited references do not disclose a second mapping table that maps lookup functions and physical resources.  However, this is incorrect. Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, use mappings to real memory addresses within the TCAM) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466